Exhibit 10.1

 

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into,
at New York, New York, as of the 11th day of February, 2019 (the “Effective
Date”), and is by and between Douglas Satzman, an individual residing at the
address listed in the Company’s files (“Executive”), and XpresSpa Group, Inc., a
Delaware corporation with principal offices located at 780 3rd Avenue, 12th
Floor, New York, NY 10017 (the “Company”).

 

WITNESSETH

 

WHEREAS, the Executive desires to be employed by the Company as the CEO of the
Company, including service as a member of the Board of Directors of the Company
under the terms set forth herein and the Company wishes to employ Executive in
such capacities;

 

NOW, THEREFORE, in consideration of the foregoing recital and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1.            Employment and Duties.

 

(a)            Subject to the terms of this Agreement, the Company agrees to
hire and employ, and Executive agrees to serve, as the Company’s Chief Executive
Officer (“CEO”). Subject to compliance with applicable nomination and election
procedures that may be required by Company governance documents, Executive also
agrees to serve as a member of the Company’s Board of Directors (the “Board”).
The duties and responsibilities of Executive shall include the duties and
responsibilities normally associated with such positions and such other
executive officer duties and responsibilities subject to the direction and
supervision of Board. At all times during the Employment Period (as defined
below), the Executive shall report directly to the Board. The Executive is also
and will be the senior most executive and service provider to XpresSpa Holdings,
LLC and its subsidiaries including, without limitation, any entities acquired by
or merged with XpresSpa (collectively, “XpresSpa”). Executive shall serve in a
loyal, faithful and trustworthy manner, and shall comply with all of the
policies of the Company and XpresSpa, including, without limitation, such
policies with respect to legal compliance, conflicts of interest,
confidentiality, code of conduct and business ethics as are from time to time in
effect (as the same may be amended or modified from time to time by the Board in
its discretion).

 

(b)            Executive shall devote substantially all of his working time and
efforts during the Company's normal business hours to the business and affairs
of XpresSpa and to the diligent and faithful performance of the duties and
responsibilities duly assigned to him pursuant to this Agreement to the best of
Executive’s abilities. Notwithstanding the foregoing, nothing herein shall
preclude Executive from (i) serving on the boards of directors of Tartine JV
Holdings, LLC (d/b/a Tartine Manufactory) and of IMA, LLC (d/b/a &vest), (ii)
performing services for such other companies as the Company may designate or
permit at the Company’s discretion, (iii) serving, with the prior written
consent of the Board, which consent shall not be unreasonably withheld, as an
officer or member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of noncompeting businesses or
charitable, educational or civic organizations, (iv) engaging in charitable
activities and community affairs and (v) managing Executive’s personal
investments and affairs; provided, however, that the activities set out in
clauses (i), (ii), (iii), (iv) and (v) shall be limited by Executive so as not
to materially interfere, individually or in the aggregate, with the performance
of Executive's duties and responsibilities hereunder.

 



 

 

 

2.            Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment with the Company, upon the terms set forth in this
Agreement, for the period commencing on the Effective Date and ending on the
third (3rd) anniversary of the Effective Date, unless sooner terminated in
accordance with the provisions of Section 9 below (such period is the
“Employment Period”); provided however, that if no later than six (6) months
prior to the expiration of the Employment Period, the Company and the Executive
are negotiating but have not yet agreed to extend, renew or novate this
Agreement for an additional term, then, for each month or partial month such
negotiations continue, the Employment Period shall be extended for an additional
two (2) months after the third anniversary, up to a maximum extension of twelve
(12) months. During any such extension of the Employment Period (the “Extended
Period”), all of the terms, conditions and obligations specified in this
Agreement shall continue in full force and effect, except that the Executive
shall not be entitled to any of the payments under Section 9(e)(iii) if he is
terminated during the Extended Period. For avoidance of doubt, at any time after
six (6) months prior to the Expiration Date, if negotiations have been
conducted, the Company may, in its sole and absolute discretion, unilaterally
end such negotiations with Executive.

 

3.            Place of Employment. Executive's services shall be performed
primarily at the Company’s principal place of business, which currently is
located at 780 Third Avenue, 12th Floor New York, New York 10017, and any other
location as specified by the Company within a 50-mile radius of New York, New
York. The parties further acknowledge, however, that Executive may be required
to travel in connection with the performance of his duties hereunder.

 

4.            Compensation. For all services to be rendered by Executive
pursuant to this Agreement, the Company agrees to pay Executive during the
Employment Period an annual base salary, less applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions (the “Base Salary”) at an
annual rate of four hundred thousand dollars ($400,000). During the Employment
Period, the Board has the discretion to raise the Base Salary from time-to-time
and shall reevaluate the Executive’s Base Salary on at least an annual basis
(with first reevaluation on or about December, 2019). The Base Salary shall be
paid in equal biweekly installments in accordance with the Company's regular
payroll practices.

 

5.            Bonuses and Incentive Compensation.

 

(a)            During the Employment Period, the Executive will be eligible to
participate in any annual bonus and other incentive compensation program that
the Company may adopt from time to time for its executive officers. If the
Executive has earned any bonus or non-equity based incentive compensation
(collectively, “Incentive Compensation”), which remains unpaid upon termination
of Employment for any reason whether by Executive or Company other than for
Cause then Executive shall be entitled to receive such Incentive Compensation at
the time the Company distributes such Incentive Compensation to other executive
officers of the Company. Such amount shall be prorated for the year of
termination equal to the amount of Incentive Compensation earned multiplied by a
fraction the numerator of which the number of days that Executive worked for the
Company prior to the date of termination and the denominator of which is 365.

 



 2 

 

 

(b)            To the extent that the Company is required pursuant to Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act to develop
and implement a policy (the “Policy”) providing for the recovery from the
Executive of any payment of incentive based compensation (whether in cash or in
equity) paid to the Executive that was based upon erroneous data contained in an
accounting statement, this Agreement shall be deemed amended and the Policy
incorporated herein by reference as of the date that the Company takes all
necessary corporate action to adopt the Policy, without requiring any further
action of the Company or the Executive, provided that any such Policy shall only
be binding on the Executive if the same Policy applies to the Company's other
executive officers.

 

(c)            Subject to the conditions set forth in this Section 5(c), the
Executive shall be entitled to the incentive compensation set forth on Exhibit
A.

 

(i)            Notwithstanding anything to the contrary in any applicable equity
award agreement, upon termination of employment for any reason other than for
Cause, the vesting of such number of stock options, RSUs and other stock-based
awards outstanding and held by the Executive as of the date of termination of
Executive’s employment that would have vested in the one year period immediately
following the termination of employment of Executive (“Post-Termination Period”)
will vest during the Post-Termination Period pursuant to the otherwise
applicable vesting provisions to which such stock-based awards are subject and
subject to the applicable requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), provided that in the sole discretion of
the Board, during the Post-Termination Period, the Executive makes himself
reasonably available and cooperates with reasonable requests from the Company
concerning any business or legal matters (including, without limitation,
response to a subpoena or testimony in any litigation matters) involving facts
or events relating to the Company that may be within the Executive’s knowledge.

 

(ii)           In addition, subject to any permitted action by the Board upon a
Change of Control (as defined in the Company’s 2012 Employee, Director and
Consultant Equity Incentive Plan, as amended from time to time, the current form
of which is annexed as Exhibit B, herein the “Incentive Plan”) or other merger,
sale, dissolution or liquidation of the Company under the Company’s applicable
equity plan to terminate the stock options or other stock-based awards, subject
to the applicable requirements of Section 409A of the Code, any stock option
granted on or after the Effective Date, which has vested, shall be exercisable
for not less than one year from the date of termination of Executive’s
employment (subject to the scheduled expiration of any option) and if such
option is an incentive stock option it shall automatically convert and be deemed
a non-qualified option as of the date that is three months after termination of
Executive's employment.

 

(d)            In addition to the foregoing incentive compensation set forth in
this Section 5, the Company may, but is not obligated, to grant Executive a
discretionary bonus, the granting and amount of which may be determined from
time to time by the Board in its sole and absolute discretion.

 



 3 

 

 

6.            Expenses. Executive shall be entitled to reimbursement for all
reasonable and necessary travel, entertainment, and other expenses incurred by
Executive while employed (in accordance with the policies and procedures
established by the Company for its executive officers) in the performance of his
duties and responsibilities under this Agreement; provided that Executive
properly accounts for such expenses in accordance with Company policies and
procedures. The Executive shall be responsible for any unreasonable or
unnecessary expenses incurred in violation of Company policies and procedures.

 

7.            Other Benefits. During the Employment Period, the Executive shall
be eligible to participate in all incentive, savings, retirement (401(k)), and
welfare benefit plans, health, medical, dental, vision, life (including
accidental death and dismemberment) and disability insurance plans
(collectively, to the extent they exist, “Benefit Plans”), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company's executive officers, provided however,
that the Company may not reduce the benefits provided to the Executive under
these Benefits Plans without the Executive's written consent, unless such
reduction is required by law. The Executive shall also be entitled to coverage
under such directors and officers, error and omissions, fiduciary liability and
other similar insurance coverages, that the Company makes available to its
directors and executives (and to executives of and XpresSpa) and shall enter
into its/their standard indemnification agreement with the Executive.

 

8.            Vacation. During the Employment Period, the Executive shall be
entitled to twenty (20) days of paid time off (“PTO”) per year. PTO shall be
taken at such times as are mutually convenient to the Executive and the Company.
The Executive may carry up to ten (10) days of unused PTO forward from one
calendar year to the next. All other unused PTO will be forfeited at the end of
the calendar year. The Company shall not pay Executive for any unused PTO upon
termination of employment except as required by applicable law or provided under
Company policy.

 

9.            Termination of Employment.

 

(a)            General. The Employment Period and the Executive's employment
hereunder shall terminate upon the earliest to occur of: (i) Executive's death,
(ii) a termination by reason of Executive's Disability, (iii) a termination by
the Company with or without Cause, (iv) a termination by Executive with or
without Good Reason, or (v) the last day of the Employment Period.

 

(b)            Death. If Executive dies during the Employment Period, this
Agreement and the Executive's employment with the Company shall automatically
terminate and the Company shall have no further obligations to the Executive or
his heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to the Executive's heirs,
administrators or executors (i) any earned but unpaid Base Salary up to and
through the date of termination (within fourteen (14) days following
termination), (ii) any earned but unpaid Incentive Compensation under the terms
set forth in Section 5, (iii) any and all reasonable expenses paid or incurred
by the Executive in connection with and related to the performance of his duties
and responsibilities for the Company up to and through the date of termination,
and (iv) any benefits provided under the Company's employee benefit plans
pursuant to, and in accordance with, the terms of such plans through the date of
termination (including, without limitation, any death benefit or disability
benefit plans or programs) (collectively, the “Accrued Obligations”) The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.

 



 4 

 

 

(c)            Disability. In the event that during the Employment Period the
Company determines that the Executive is unable to perform his essential duties
and responsibilities hereunder to the full extent required by the Company by
reason of a Disability (as defined below), this Agreement and the Executive's
employment with the Company shall terminate immediately upon notice to the
Executive, and the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits accruing thereafter, except for the obligation to pay the Accrued
Obligations. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions. For purposes of this Agreement, “Disability” shall mean a physical
or mental disability that prevents the performance by the Executive, with or
without reasonable accommodation, of his essential duties and responsibilities
hereunder for sixty (60) consecutive days, or an aggregate of one hundred and
twenty (120) days during any twelve consecutive months, as determined consistent
with applicable law, provided that the determination of Executive's physical or
mental health and the date of the Disability shall be determined by a medical
expert who will examine the Executive as appointed by the Company in its
discretion. Executive hereby consents to such examination and consultation
regarding Executive's health and ability to perform as aforesaid.

 

(d)            By the Company for Cause.

 

(i)            At any time during the Employment Period, the Company may
terminate this Agreement and the Executive's employment hereunder for Cause.
Such termination shall be effective immediately upon notice to the Executive,
subject to the provisions of this Section 9(d)(i) and Section 9(d)(iii). “Cause”
as used in this Agreement (and with respect to any other arrangement (including,
without limitation, any option, RSU or other equity-based arrangement) with the
Company or its affiliates) shall mean: (a) the willful and continued failure of
the Executive to perform his duties and responsibilities for the Company (other
than any such failure resulting from Executive's death or Disability) or lawful
directives of the Board related to Executive’s duties pursuant to this
Agreement, after a written demand by the Board for performance is delivered to
the Executive by the Company, which identifies with reasonable specificity the
manner in which the Board believes that the Executive has not performed his
duties and responsibilities, which willful and continued failure is not cured by
the Executive within thirty (30) days of his receipt of such written demand; (b)
the conviction of, or plea of guilty or nolo contendere to a felony; (c)
faithless conduct or the breach of fiduciary duty; (d) gross negligence or
willful misconduct in the performance of Executive’s material duties; (e) breach
of Section 10 of this Agreement, (f) an intentional or grossly negligent breach
of the Non-Disclosure and Non-Solicitation Agreement then in effect, the current
form of which is annexed as Exhibit C (the “NDA”) which results or could
reasonably be expected to result in material harm to the Company or XpresSpa;
(g) a material violation of Company’s or XpressSpa’s policies, which policies
and procedures have previously been disclosed to Executive in writing; or (h) a
good faith finding by the Board that Executive has engaged in (A) (1) fraud, (2)
dishonesty or faithless conduct, or (3) gross negligence, in each case related
to the Company, or (B) criminal misconduct which (1) constitutes a felony or a
crime of moral turpitude or (2) results or could reasonably be expected to
result in harm to the Company.

 



 5 

 

 

(ii)           Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive the Accrued
Obligations. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

 

(iii)          It is expressly acknowledged and agreed that the decision as to
whether “Cause” exists for termination of the employment relationship by the
Company is delegated to the Board for determination (excluding the Executive).
However, the termination of Executive’s employment shall not be deemed to be for
“Cause” unless and until (A) there shall have been delivered to Executive a
written notice specifying with reasonable detail the basis for the proposed
termination for “Cause,” and (B) if has so requested by Executive in writing
within seven (7) days of such notice, the Executive shall have been provided a
reasonable opportunity to address a physical or telephonic meeting of the Board
with a quorum of at least two thirds (2/3) of the Board’s members, and a
majority of the Board (excluding the Executive) at such meeting shall have
determined that the matter forming the basis for “Cause” is not curable or, if
curable, was not cured within the applicable cure period.

 

(e)            By the Executive for Good Reason.

 

(i)            At any time during the Employment Period, subject to the
conditions set forth in Section 9(e)(ii) below, the Executive may terminate this
Agreement and the Executive's employment with the Company for Good Reason. “Good
Reason” as used in this Agreement shall mean the occurrence of any of the
following events: (a) without the Executive's prior written consent, a material
diminution of the duties, authorities or responsibilities of the Executive
(including as a member of the Board); (b) a material reduction in Executive's
Base Salary; (c) the failure by the Company to pay all or any material portion
of the Base Salary, any material bonus payable, or any material benefits payable
to the Executive as required under this Agreement; (d) a change in Executive’s
reporting relationship other than to the Board; (e) relocation of the offices at
which Executive must perform the services contemplated by this Agreement by more
than 50 miles from New York, New York, unless the new location of such office is
less than 50 miles from Executive’s principal place of residence; or (f) any
other action or inaction that constitutes a material breach by the Company of
this Agreement.

 

(ii)           The Executive shall not be entitled to terminate this Agreement
for Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice must be provided within sixty (60) days
following the initial occurrence (or following the Executive’s actual knowledge)
of the grounds purporting to constitute Good Reason, and which specifies in
reasonable detail the circumstances claimed to provide the basis for such
termination for Good Reason pursuant to Section 9(e)(i) above, and the Company
shall not have eliminated the circumstances constituting Good Reason within
thirty (30) days of its receipt from the Executive of such written notice. The
Company shall retain the discretion to terminate the Employment Period at any
time during the Good Reason notice period provided for in this Section 9(e)(ii).

 



 6 

 

 

(iii)          In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement without Cause, the Company shall pay or provide to the Executive (or,
following his death, to the Executive's heirs, administrators or executors):

 

(A)    The Accrued Obligations through the date the Employment Period is
terminated.

 

(B)    (y) An amount of Base Salary (at the rate of Base Salary in effect
immediately prior to the Executive's termination hereunder) equal to one half
(1/2) of the Executive's Base Salary, or (z) if the Company terminates the
Executive’s employment without Cause as a result of a Change of Control, an
amount of Base Salary (at the rate of Base Salary in effect immediately prior to
the Executive's termination hereunder) equal to one (1) times the Executive's
Base Salary (as the case may be, the “Separation Payment”). Except as otherwise
provided in this Agreement, the Company shall pay to Executive the Separation
Payment provided in this Section 9(e)(iii)(B) in substantially equal
installments over a period of (i) six (6) months in the case of termination
under clause (y) above or (ii) twelve (12) months in the case of termination
under clause (z) above, in either case payable in accordance with the Company's
regular payroll practices, commencing on the Company's next regular payroll date
following the date the Release (referenced in Section 9(i) below) becomes
irrevocable and enforceable. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions. For purposes of this Section 9(e)(iii)(B), “Change of
Control” means (A) an acquisition or series of acquisitions by a person(s) or
entity(ies) (unrelated to the Company) of more than fifty percent (50%) of the
outstanding shares or securities entitled to vote for the election of directors
or similar managing authority of the Company, (B) a sale or disposition of all
or substantially all of Company’s assets to an unrelated third party, or (C) the
Company is merged or consolidated with another entity in which more than fifty
percent (50%) of the outstanding shares or securities entitled to vote for the
election of directors or similar managing authority of the surviving entity is
owned by a person(s) or entity(ies) unrelated to the Company.

 

(C)    Subject to Section 9(i) below, COBRA continuation coverage paid in full
by the Company, so long as Executive has not become actually covered by the
medical plan of a subsequent employer during any such month and is otherwise
entitled to COBRA continuation coverage, with such payments for up to a maximum
of (y) six (6) months following the date of termination, or (z) if the Company
terminates the Executive’s employment without Cause as a result of a Change of
Control, twelve (12) months following the date of termination. After such
period, Executive is responsible for paying the full cost for any additional
COBRA continuation coverage to which Executive is then entitled. If the
Company's payment of the COBRA premiums on the Executive's behalf would violate
the nondiscrimination rules or cause the reimbursement of claims to be taxable
under the Patient Protection and Affordable Care Act of 2010, together with the
Health Care and Education Reconciliation Act of 2010 (collectively, the “Act”)
or Section 105(h) of the Code, the Company paid premiums shall be treated as
taxable payments and be subject to imputed income tax treatment to the extent
necessary to eliminate any discriminatory treatment or taxation under the Act or
Section 105(h) of the Code.

 



 7 

 

 

(f)            By Executive without Good Reason. At any time during the
Employment Period, the Executive shall be entitled to terminate this Agreement
and the Executive's employment with the Company without Good Reason by providing
prior written notice to the Company of at least sixty (60) calendar days,
provided however that the Company shall maintain the discretion to terminate the
Employment Period at any time during the notice period set forth in this Section
9(f). Upon termination by the Executive of this Agreement and the Executive's
employment with the Company without Good Reason, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive the Accrued Obligations. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.

 

(g)            By the Company without Cause. At any time during the Employment
Period, the Company shall be entitled to terminate this Agreement and the
Executive's employment with the Company without Cause upon written notice to the
Executive which shall set forth a date of termination. Upon termination by the
Company of this Agreement and the Executive's employment with the Company
without Cause, the Company shall pay or provide to the Executive (or, following
his death, to the Executive's heirs, administrators or executors) the amounts
and benefits due upon a resignation for Good Reason, as further described in
Section 9(e)(iii), including the Separation Payment. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.

 

(h)            Upon Expiration of the Employment Period. If the Executive's
employment terminates upon the expiration of the Employment Period set forth in
Section 1, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive the
Accrued Obligations.

 

(i)             Release of Claims. It is agreed that an express condition of the
payment or provision by the Company of any severance amount or post termination
benefit called for under Section 9(e)(iii) and Section 9(g) of this Agreement
(other than the payment of any Accrued Obligations) shall be subject to the
Company's concurrent receipt of a general release of all claims against the
Company and its affiliates by Executive a form reasonably acceptable to the
Company and Executive and negotiated in good faith, and, in absence of such a
reasonably acceptable form, in the form set forth on Exhibit D, which release
must be effective, unrevoked and irrevocable prior to the ninetieth (90th) day
following the termination of the Executive's employment (the “Release”).

 

(j)             Section 409A. Notwithstanding any provision in this Agreement to
the contrary:

 



 8 

 

 

(i)            This Agreement is intended to comply with the requirements of
Section 409A of the Code, such Code Section hereinafter being referred to as
“Section 409A.” Deferrals of compensation subject to the restrictions set forth
under Section 409A (hereinafter, “Non-Qualified Deferred Compensation”) may only
be made to Executive pursuant to this Agreement upon an event and in a manner
permitted by Section 409A.

 

(ii)           Any amounts payable solely on account of Executive’s involuntary
separation from service within the meaning of Section 409A shall be excludible
from the requirements of Section 409A, either as involuntary separation pay
(exempt from the provisions of Section 409A under Treas. Reg. Section
1.409A-1(b)(9)) or as short-term deferral amounts (as described in Treas. Reg.
Section 1.409A-1(b)(4)), to the maximum possible extent.

 

(iii)          For purposes of Section 409A, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

(iv)          All taxable reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with Section 409A
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in this Agreement, (ii)
the amount of expenses available for reimbursement, or the in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits provided, in any other calendar year, (iii)
the reimbursement of an eligible expense will be made no later than the last day
of the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

(v)            To the extent required by Section 409A, and notwithstanding any
other provision of this Agreement to the contrary, no payment of Non-Qualified
Deferred Compensation will be provided to, or with respect to, Executive on
account of his separation from service until the first to occur of (A) the date
of Executive’s death or (B) the date which is one day after the six (6) month
anniversary of his separation from service, but in either case only if he is a
“specified employee” (as defined under Section 409A(a)(2)(B)(i) of the Code and
the regulations promulgated thereunder) in the year of his separation from
service. Any payment that is delayed pursuant to the provisions of the
immediately preceding sentence shall instead be paid in a lump sum within thirty
(30) days following the first to occur of the two dates specified in such
immediately preceding sentence. Furthermore, any payments scheduled to be paid
under Sections 9(e)(iii) or 9(g) during the applicable ninety (90) day period
pending the effectiveness of the Release referenced therein and in Section 9(i),
will be accumulated and paid, subject to the other provisions of this Section
9(j), on such ninetieth (90th) day or earlier following the effectiveness of
such Release.

 

(vi)           Any payment of Non-Qualified Deferred Compensation made pursuant
to a voluntary or involuntary termination of employment shall be withheld until
Executive incurs both (A) such a termination of employment and (B) a “separation
from service” with the Company and all of its affiliates, as such term is
defined in Treas. Reg. Section 1.409A-1(h).

 



 9 

 

 

(vii)          To the extent the Agreement provides that Non-Qualified Deferred
Compensation can be paid or commenced during a certain period (e.g., sixty (60)
days) following a permissible payment or commencement event or trigger, the date
of such payment or payment commencement shall be determined by the Company in
its sole discretion (and by disregarding any desire of Executive) and, if the
payment or commencement period exceeds ninety (90) days and spans two taxable
years of Executive, then such Non-Qualified Deferred Compensation shall be paid
and/or commenced during the second of such taxable years.

 

(viii)        The preceding provisions of this section of the Agreement shall
not be construed as a representation, covenant or guarantee by the Company or by
any officer, director or affiliate of the Company of any particular tax effect
to Executive under this Agreement. Neither the Company nor any of its officers,
directors or affiliates shall be liable to Executive for any tax, penalty or
interest imposed under Section 409A nor for reporting (or for failing to report)
in good faith any payment made under this Agreement as an amount includible in
gross income under Section 409A. Neither the Company nor any of its officers,
directors or affiliates will have any liability to Executive or any other party
if a payment or benefit under this Agreement is challenged by any taxing
authority or is ultimately determined not to be exempt or compliant. Executive
further understands and agrees that Executive will be entirely responsible for
any and all taxes on any benefits payable to Executive as a result of this
Agreement. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable and/or
benefits provided to the Executive under this Agreement, and such amounts
payable and/or benefits provided to the Executive under this Agreement shall not
be reduced because Executive obtains other employment, becomes self-employed
and/or receives remuneration and/or benefits from a third party after the date
of termination.

 

10.            Covenant Not to Compete.

 

(a)            The Executive recognizes that the services to be performed by him
hereunder are special, unique and extraordinary. The parties confirm that it is
reasonably necessary for the protection of the Company that the Executive agree,
and accordingly, the Executive does hereby agree, that, he shall not, directly
or indirectly, at any time during the “Restricted Period” within the “Restricted
Area” engage in any “Restricted Business Activity” (as those terms are defined
in Sections 10(b), (c) and (d) below). In the event of any inconsistencies
between the terms of this Agreement and the NDA, this Agreement shall control.

 

(b)            The term “Restricted Business Activity” as used in this Section
10, means that the Executive shall not, directly or indirectly:

 

(i)            provide services, either on his own behalf or as an officer,
director, partner, consultant, associate, employee, owner, agent, independent
contractor, or coventurer of any third party that sells products or services
that are directly competitive in airports with the core products or services
sold by XpresSpa during Employment Period; or

 

(ii)           solicit any material commercial relationships of XpresSpa, other
than in the furtherance of the business of XpresSpa during the Employment
Period;

 



 10 

 

 

provided however, that Restricted Business Activity shall not be construed to
prevent and this Agreement shall not prevent the Executive from (i) owning,
directly or indirectly, in the aggregate, an amount not exceeding two percent
(2%) of the issued and outstanding voting securities of any class of any company
whose voting capital stock is traded or listed on a national securities exchange
or in the over-the-counter market; or (ii) soliciting any material commercial
relationships of XpresSpa for the purpose of selling products or providing
services that are not the same or substantially similar to the core products or
services sold by XpresSpa during the Employment Period.

 

(c)            The term “Restricted Period,” as used in this Section 10, shall
mean during the Employment Period and for six (6) months after the date the
Executive is no longer employed by the Company.

 

(d)            The term “Restricted Area” as used in this Section 10 shall mean
the United States of America and every country outside the United States of
America where the Company and/or XpresSpa is directly or indirectly operating or
Executive is aware that the Company and/or XpresSpa is planning to operate, is
actively evaluating operating in such country in the future, or is involved in
any negotiations, discussions or other actions relating to such plans, including
but not limited to submitting or responding to a RFP; except for any country
which the Company or XpresSpa has abandoned such plans or has ceased, without
any reason (such as waiting for responses from third parties), to pursue such
plans or to respond to a RFP for a period exceeding sixty (60) days.

 

(e)            If any of the restrictions contained in this Section 10 shall be
deemed to be unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope, or other
provisions hereof, and in its reduced form this Section shall then be
enforceable in the manner contemplated hereby.

 

(f)            The provisions of this Section 10 shall survive the termination
of the Executive's employment hereunder and until the end of the Restricted
Period.

 

11.            Executive’s Representations. Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which Executive is bound, (ii)
Executive is not a party to or bound by any employment agreement, noncompete
agreement, non-solicitation agreement, covenants agreement, or confidentiality
agreement with any other person or entity, (iii) Executive shall not use any
confidential information or trade secrets of any third party in connection with
the performance of Executive’s duties hereunder and (iv) this Agreement
constitutes the valid and binding obligation of Executive, enforceable against
Executive in accordance with its terms. Executive hereby acknowledges and
represents that Executive has had the opportunity to consult with independent
legal counsel regarding Executive’s rights and obligations under this Agreement
and that Executive fully understands the terms and conditions contained herein.

 



 11 

 

 

12.            Dispute Resolution.

 

(a)            In the event of a breach or anticipated breach of the Agreement
by either Party, the non-breaching Party shall inform the breaching Party by
letter of the suspected or anticipated breach. The breaching Party shall have
ten (10) days to cure said breach, if curable. In the event the breach has not
been cured within ten (10) days, if curable, then, except as otherwise provided
in Section 14(a), the non-breaching Party shall pursue a remedy or remedies
through final and binding arbitration to which Sections 12 (b) and (c) below
shall apply.

 

(b)            Any dispute arising between the Parties under this Agreement or
concerning Executive’s employment or the termination of Executive’s employment
shall be submitted to final and binding arbitration before the American
Arbitration Association (“AAA”). Such arbitration shall be conducted in New
York, New York, and the arbitrator will apply New York law, including federal
law as applied in New York courts. The arbitration shall be conducted in
accordance with AAA Employment Arbitration Rules as modified herein. The
arbitration shall be conducted by a single arbitrator and the award of the
arbitrator shall be final and binding on the parties, and judgment on the award
may be confirmed and entered in any state or federal court in the State and City
of New York. The arbitration shall be conducted on a strictly confidential
basis, and the Parties shall not disclose the existence of a claim, the nature
of a claim, any documents, exhibits, or information exchanged or presented in
connection with such a claim, or the result of any action (collectively,
“Arbitration Materials”) to any third party, with the sole exception of their
respective legal counsel, who also shall be bound by these confidentiality
terms. Nothing herein shall prevent either Party from seeking or obtaining an
injunction in aid of arbitration, nor from confirming the award of the
arbitrator in court.

 

(c)            In the event of any court proceeding, including a court
proceeding to challenge or enforce an arbitrator’s award, the parties hereby
consent to the exclusive jurisdiction of the state and federal courts in New
York, New York and agree to venue in that jurisdiction. Each Party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering a copy thereof to
such Party in accordance with the notice provisions of Section 13 below. The
Parties agree to take all steps necessary to protect the confidentiality of all
confidential information, including the Arbitration Materials (if applicable),
in connection with any such proceeding, agree to file all confidential
information under seal, and agree to the entry of an appropriate protective
order.

 

13.            Defend Trade Secrets Act of 2016 Notice. In accordance with the
federal Defend Trade Secrets Act of 2016 (“DTSA”), nothing in this Agreement is
intended to interfere with or discourage the Executive’s good faith disclosure
of a trade secret or other confidential information to any governmental entity
related to a suspected violation of law. Notwithstanding anything to the
contrary in this Agreement, the DTSA provides that the Executive cannot be held
criminally or civilly liable under any federal or state trade secret law (a) if
the Executive discloses a trade secret or other confidential information (i) in
confidence (A) to any federal, state, or local government official, either
directly or indirectly, or (B) an attorney, and solely for the purpose of
reporting or investigating a suspected violation of the law; or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and does not disclose the trade secret, except
pursuant to court order. Should the Executive file a lawsuit for retaliation for
reporting a suspected violation of law, he may disclose the trade secret to his
attorney and use the trade secret information in the court proceeding, if the
Executive (y) files any document containing the trade secret under seal, and (z)
does not disclose the trade secret, except pursuant to court order.

 



 12 

 

 

14.            Miscellaneous.

 

(a)            The Executive acknowledges that the services to be rendered by
him under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by the Executive of this
Agreement. Accordingly, the Executive agrees that any breach or threatened
breach by him of this Agreement or the NDA shall entitle the Company, in
addition to all other legal remedies available to it, to apply to any court of
competent jurisdiction to seek to enjoin such breach or threatened breach. The
parties understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

 

(b)            The Executive may not assign or delegate any of his rights or
duties under this Agreement without the express written consent of the Company.
The Company will require any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this subsection (b) or which otherwise becomes
bound by all of the terms and provisions of this Agreement by operation of law.

 

(c)            This Agreement, together with the NDA and any indemnification
agreement, equity plan, stock option agreement, restricted stock unit agreement
or other stock agreement to which plaintiff is a party or otherwise subject to,
constitutes and embodies the full and complete understanding and agreement of
the parties with respect to the Executive's employment by the Company, and
supersedes all prior understandings and agreements, whether oral or written,
between the Executive and the Company, and shall not be amended, modified or
changed except by an instrument in writing executed by the party to be charged.
The invalidity or partial invalidity of one or more provisions of this Agreement
shall not invalidate any other provision of this Agreement. No waiver by either
party of any provision or condition to be performed shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 



 13 

 

 

(d)            Executive acknowledges that he has had the opportunity to be
represented by separate independent counsel in the negotiation of this
Agreement, has consulted with his attorney of choice, or voluntarily chose not
to do so, concerning the execution and meaning of this Agreement, and has read
this Agreement and fully understands the terms hereof, and is executing the same
of his own free will. Executive warrants and represents that he has had
sufficient time to consider whether to enter into this Agreement and that he is
relying solely on his own judgment and the advice of his own counsel, if any, in
deciding to execute this Agreement.

 

(e)            This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns including, any successor of the Company
including a purchaser of all or substantially all of Company’s assets.

 

(f)             If this Agreement or the Employment Period is terminated for any
reason, the NDA and Sections 9 and 10 shall survive termination of this
Agreement.

 

(g)            The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(h)            All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g. FedEx) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.

 

(i)             This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws.

 

(j)             This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

(k)            Each Party will pay its own costs and expenses related to the
transactions contemplated by this Agreement.

 

 

 

[Remainder of Page Intentionally Left Blank]
[Signature Page Follows]



 14 

 



 

[Signature Page to Executive Employment Agreement]

 

 

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

 

  COMPANY:                       XPRESSPA GROUP, INC.                       By: 
 /s/ Bruce Bernstein     Name:   Bruce Bernstein     Title:   Chairman of the
Board of Directors                                EXECUTIVE:                    
  /s/ Douglas Satzman     DOUGLAS SATZMAN  

 

 15 

 

 

EXHIBIT A

 

INCENTIVE COMPENSATION

 

  

 

 

 16 

 

 

EXHIBIT B

 

2012 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN (as amended on
November 28, 2016)

 

 

 17 

 

 

EXHIBIT C

 

FORM OF NDA

 

  

 

 

 18 

 

 

EXHIBIT D

 

FORM OF SEPARATION AGREEMENT RELEASE

 

  



 



 19 

